Workmen’s compensation case. Petition by insurance carrier setting forth that the petitioner’s incapacity has ended or diminished and asking appropriate relief. The Commissioner finds in effect that the petitioner’s incapacity has not ended or diminished and that the allegations of the petition are not sustained. There being evidence in the case, which if “standing alone and uncontradicted, would justify the decree,” (118 Me., 177) there is no error of law. Decree affirmed. Appeal dismissed with costs.